Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Applicant’s Amendments and Remarks filed on 8/23/2022.
Claim(s) 1-20 is/are pending. Claim(s) 1, 6-7, 10, 15-16, 19 is/are amended.	
Response to Arguments
	Applicant’s arguments filed 8/2/2022, pg. 9-10, with respect to the prior art rejections to the pending claims have been considered but are moot in view of the newly formulated rejection necessitated by Applicant’s amendments. 
Specification
Substitute abstract has been approved. Abstract objection of the most recent Office action has been removed.
Claim Rejections - 35 USC § 112
Rejections under 35 USC 112(b) of the most recent Office action have been removed due to Applicant’s amendments. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omari et al. (US 2020/0406906 A1), hereafter referred to as Omari, in view of Ebrahimi Afrouzi et al. (US 11,037,320 B1), hereafter referred to as Ebrahimi Afrouzi.
Regarding claims 1 and 10, Omari teaches a method for use in traversing a vehicle transportation network (“FIG. 7 shows a transportation management environment 700”, para. 0065, “FIG. 9 illustrates an example computer system 900…one or more computer systems 900 perform one or more steps of one or more methods”, para. 0087, “computations associated with a service task may be performed by…one or more devices associated with the provider (e.g., devices integrated with the managed vehicles 714, provider's computing devices 716 and tablets 720”, para. 0065), and an autonomous vehicle (“vehicle 105”, Fig. 1, “vehicle 105 may be an autonomous vehicle, or a vehicle operating in an autonomous mode”, para. 0014) comprising: 
a processor (“processor 902”, Fig. 9) configured to execute instructions stored on a non-transitory computer readable medium (“memory 904”, Fig. 9, “memory 904 includes main memory for storing instructions for processor 902 to execute or data for processor 902 to operate on”, para. 0091)  to perform the method, the method comprising:
traversing the vehicle transportation network, by the autonomous vehicle (see Fig. 1 and Fig. 7, para. 0012-0015, 0065), wherein traversing the vehicle transportation network includes
operating a scenario-specific operational control evaluation module instance, wherein the scenario-specific operational control evaluation module instance includes an instance of a scenario-specific operational control evaluation model (“model 230”, Fig. 2) of a distinct vehicle operational scenario (“scenario”, para. 0020), and wherein operating the scenario-specific operational control evaluation module instance includes identifying a multi-objective policy (wherein the evaluation by the “model 230” of the “proposed actions”, para. 0029, corresponds to Applicant’s “multi-objective policy”) for the scenario-specific operational control evaluation model, wherein the multi-objective policy includes at least a first objective (“a highest comfort or elegance score”, para. 0029), a second objective (“an urgency of the vehicle response”, para. 0029), and a relationship between the first objective and the second objective (see “550” – “555”, Fig. 5) (“FIG. 5 illustrates an example method 500 for providing vehicle action instructions…the method may begin at step 510, where a vehicle control system accesses a model for predicting perceived comfort of proposed vehicle actions. The model, such as model 230 may be generated in advance by, for example, a model generator system 220”, para. 0050, see also Fig. 3 and para. 0036-0042,
“FIG. 2 illustrates a data model 200 for a model generating system that may be used by an autonomous or semi-autonomous vehicle or an autonomous vehicle management system…a model generator system 220 may receive a variety of input data…The data may comprise operational data for the vehicle and describe the scenario in which a vehicle action is performed”, para. 0020, “The model may be used by an autonomous vehicle to evaluate possible vehicle actions while selecting which action of a plurality of proposed actions to perform. In use, the predicted comfort model 230 may receive as input information such as an urgency of the vehicle response, information describing the scenario and environment of a vehicle, and one or more possible vehicle actions. For example, the predicted comfort model may be used to score a variety of different proposed trajectories to determine and select the proposed trajectory that has a highest comfort or elegance score for human passengers overall, the subset of passengers currently in the vehicle, or a specific passenger currently in the vehicle. This information may be packaged as a vehicle response request. The urgency of the request may be used to determine a suitable response mode. For example, a response mode made be based on whether the vehicle action will be taken in an time-sensitive or critical situation”, para. 0029); 
receiving, from the multi-objective policy for the scenario-specific operational control evaluation module instance, a candidate vehicle control action associated with the first objective and a candidate vehicle control action associated with the second objective (“at step 540, the vehicle control system may generate one or more proposed vehicle actions based on operational data of the vehicle…The proposed vehicle actions may be generated based on data about passengers of the vehicle that is available to the vehicle control system, e.g., based on a precited comfort level or a ride preference classification”, para. 0053, “at step 550 the vehicle control system may determine whether the response urgency indicates that the requested vehicle action is a time-sensitive or critical action or otherwise has an elevated response urgency. The outcome of the determination at step 550 may be used to determine a priority for generation or, in some embodiments, the selection of proposed vehicle actions”, para. 0054); 
determining a buffer value (“aggressive,” “moderate,” or “conservative” “, para. 0031) associated with the first objective and the second objective (“Example classifications may include “aggressive,” “moderate,” or “conservative” with each preference having implications on a chosen vehicle action”, para. 0031, see “The proposed vehicle actions may be generated based on data about…a ride preference classification”, para. 0053 citation above); 
selecting a vehicle control action (“vehicle action” of “560”, Fig. 5) based on the buffer value, wherein the selected vehicle control action is the candidate vehicle control action associated with the first objective or the candidate vehicle control action associated with the second objective (“If the vehicle response request is determined not to be a time-sensitive request, or if the responsive vehicle action is determined not to be a time-sensitive or critical vehicle action (e.g., outcome “No”), then, at step 555 the vehicle control system may evaluate the predicted comfort level of each proposed vehicle action (e.g., by use of a predicted comfort model 230)”, para. 0054, “at step 560, the vehicle control system may select a vehicle action from the plurality of proposed vehicle actions”, para. 0055); and 
causing the autonomous vehicle to traverse a portion of a vehicle transportation network in accordance with the selected vehicle control action (“at step 570, the vehicle control system may cause the vehicle to perform the selected vehicle action. The vehicle control system may provide instructions to one or more subsystems of the vehicle or one or more controllers for the components of the vehicle that will cause the vehicle action to be performed”, para. 0057, see also Fig. 4A-4B).
Applicant may argue that the method steps as disclosed by Omari occur in different order than claimed. The examiner does not find this to be the case, however, Omari explains, “Particular embodiments may repeat one or more steps of the method of FIG. 3, where appropriate. Although this disclosure describes and illustrates particular steps of the method of FIG. 3 as occurring in a particular order, this disclosure contemplates any suitable steps of the method of FIG. 3 occurring in any suitable order” (para. 0043) and “Particular embodiments may repeat one or more steps of the method of FIG. 5, where appropriate. Although this disclosure describes and illustrates particular steps of the method of FIG. 5 as occurring in a particular order, this disclosure contemplates any suitable steps of the method of FIG. 5 occurring in any suitable order” (para. 0060).
Omari does not explicitly teach wherein the multi-objective policy includes a topological graph that shows a relationship between the first objective and the second objective. 
However, Ebrahimi Afrouzi teaches a method for estimating distance using point measurement and color depth, comprising: 
a multi-objective policy includes a topological graph that shows a relationship between a first objective and a second objective (“the processor of a robot determines a movement path of the robot based on the map of the environment. For example, in some embodiments, the processor implements a path planning method that is responsive to stimulus from an observed environment…In some embodiments, the processor represents a movement path using a topological graph, wherein the movement path is described with a set of vertices and edges, the vertices being linked by edges…the topological graph may define the next actions of the robot as it follows along edges linked at vertices. While executing the movement path, in some embodiments, the processor may assign rewards as the robot executes actions to transition between states (e.g., such as in a MDP)”, C55, line 65 – C56, line 18). The examiner notes that Ebrahimi Afrouzi does not explicitly teach the topological graph shows a relationship between a first objective and second objective. However, Ebrahimi Afrouzi teaches applying a topological graph to a model for use in vehicle decision making, as claimed, i.e., generally applying a technique to the same type of decision-making process. Ebrahimi Afrouzi is being relied upon to show that it was known to use a topological graph to relate aspects of decision making in vehicles. See next paragraph. 
Both Omari and Ebrahimi Afrouzi teach traversing an environment by an autonomous vehicle based in part on a multi-objective policy (see para. 0014 of Omari and C3, lines 29-38 and C14, lines 3-7 of Ebrahimi Afrouzi). Omari teaches the multi-objective policy includes a relationship between a first objective and a second objective (para. 0019 and 0029). Ebrahimi Afrouzi teaches the multi-objective policy includes a topological graph (C55, line 65 – C56, line 18). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the “topological graph” (C55, line 65 – C56, line 18), as taught by Ebrahimi Afrouzi, in the “model 230” (Fig. 2) of Omari. Using the known technique of defining actions of a vehicle with a topological graph would have been obvious to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 19, Omari teaches a method for use in traversing a vehicle transportation network (“FIG. 7 shows a transportation management environment 700”, para. 0065, “FIG. 9 illustrates an example computer system 900…one or more computer systems 900 perform one or more steps of one or more methods”, para. 0087), the method comprising: 
traversing the vehicle transportation network (see Fig. 1 and Fig. 7, para. 0012-0015, 0065), by an autonomous vehicle (“vehicle 105”, Fig. 1, “vehicle 105 may be an autonomous vehicle, or a vehicle operating in an autonomous mode”, para. 0014), wherein traversing the vehicle transportation network includes: 
operating a scenario-specific operational control evaluation module instance, wherein the scenario-specific operational control evaluation module instance includes an instance of a scenario-specific operational control evaluation model (“model 230”, Fig. 2) of a distinct vehicle operational scenario (“scenario”, para. 0020), and wherein operating the scenario-specific operational control evaluation module instance includes identifying a multi-objective policy (wherein the evaluation by the “model 230” of the “proposed actions”, para. 0029, corresponds to Applicant’s “multi-objective policy”) for the scenario-specific operational control evaluation model, wherein the multi- objective policy includes a relationship between at least two objectives (“a highest comfort or elegance score” and “an urgency of the vehicle response”, para. 0029, see “550” – “555”, Fig. 5)
(“FIG. 5 illustrates an example method 500 for providing vehicle action instructions…the method may begin at step 510, where a vehicle control system accesses a model for predicting perceived comfort of proposed vehicle actions. The model, such as model 230 may be generated in advance by, for example, a model generator system 220”, para. 0050, see also Fig. 3 and para. 0036-0042,
“FIG. 2 illustrates a data model 200 for a model generating system that may be used by an autonomous or semi-autonomous vehicle or an autonomous vehicle management system…a model generator system 220 may receive a variety of input data…The data may comprise operational data for the vehicle and describe the scenario in which a vehicle action is performed”, para. 0020, “The model may be used by an autonomous vehicle to evaluate possible vehicle actions while selecting which action of a plurality of proposed actions to perform. In use, the predicted comfort model 230 may receive as input information such as an urgency of the vehicle response, information describing the scenario and environment of a vehicle, and one or more possible vehicle actions. For example, the predicted comfort model may be used to score a variety of different proposed trajectories to determine and select the proposed trajectory that has a highest comfort or elegance score for human passengers overall, the subset of passengers currently in the vehicle, or a specific passenger currently in the vehicle. This information may be packaged as a vehicle response request. The urgency of the request may be used to determine a suitable response mode. For example, a response mode made be based on whether the vehicle action will be taken in an time-sensitive or critical situation”, para. 0029); 
receiving, from the multi-objective policy for the scenario-specific operational control evaluation module instance, candidate vehicle control actions (“one or more proposed vehicle actions” of “540”, Fig. 5) associated with each of the at least two objectives (“at step 540, the vehicle control system may generate one or more proposed vehicle actions based on operational data of the vehicle…The proposed vehicle actions may be generated based on data about passengers of the vehicle that is available to the vehicle control system, e.g., based on a precited comfort level or a ride preference classification”, para. 0053, “at step 550 the vehicle control system may determine whether the response urgency indicates that the requested vehicle action is a time-sensitive or critical action or otherwise has an elevated response urgency. The outcome of the determination at step 550 may be used to determine a priority for generation or, in some embodiments, the selection of proposed vehicle actions”, para. 0054); 
selecting a vehicle control action (“vehicle action” of “560”, Fig. 5) based on a buffer value (“aggressive,” “moderate,” or “conservative” “, para. 0031), wherein the selected vehicle control action is one of the candidate vehicle control actions (“Example classifications may include “aggressive,” “moderate,” or “conservative” with each preference having implications on a chosen vehicle action”, para. 0031, see “The proposed vehicle actions may be generated based on data about…a ride preference classification”, para. 0053 citation above, “If the vehicle response request is determined not to be a time-sensitive request, or if the responsive vehicle action is determined not to be a time-sensitive or critical vehicle action (e.g., outcome “No”), then, at step 555 the vehicle control system may evaluate the predicted comfort level of each proposed vehicle action (e.g., by use of a predicted comfort model 230)”, para. 0054, “at step 560, the vehicle control system may select a vehicle action from the plurality of proposed vehicle actions”, para. 0055); and 
traversing a portion of the vehicle transportation network in accordance with the selected vehicle control action (“at step 570, the vehicle control system may cause the vehicle to perform the selected vehicle action. The vehicle control system may provide instructions to one or more subsystems of the vehicle or one or more controllers for the components of the vehicle that will cause the vehicle action to be performed”, para. 0057, see also Fig. 4A-4B).
Omari does not explicitly teach wherein the multi-objective policy includes a topological graph that shows a relationship between the first objective and the second objective. 
However, Ebrahimi Afrouzi teaches a method for estimating distance using point measurement and color depth, comprising: 
a multi-objective policy includes a topological graph that shows a relationship between a first objective and a second objective (“the processor of a robot determines a movement path of the robot based on the map of the environment. For example, in some embodiments, the processor implements a path planning method that is responsive to stimulus from an observed environment…In some embodiments, the processor represents a movement path using a topological graph, wherein the movement path is described with a set of vertices and edges, the vertices being linked by edges…the topological graph may define the next actions of the robot as it follows along edges linked at vertices. While executing the movement path, in some embodiments, the processor may assign rewards as the robot executes actions to transition between states (e.g., such as in a MDP)”, C55, line 65 – C56, line 18). The examiner notes that Ebrahimi Afrouzi does not explicitly teach the topological graph shows a relationship between a first objective and second objective. However, Ebrahimi Afrouzi teaches applying a topological graph to a model for use in vehicle decision making, as claimed, i.e., generally applying a technique to the same type of decision-making process. Ebrahimi Afrouzi is being relied upon to show that it was known to use a topological graph to relate aspects of decision making in vehicles. See next paragraph.
Both Omari and Ebrahimi Afrouzi teach traversing an environment by an autonomous vehicle based in part on a multi-objective policy (see para. 0014 of Omari and C3, lines 29-38 and C14, lines 3-7 of Ebrahimi Afrouzi). Omari teaches the multi-objective policy includes a relationship between a first objective and a second objective (para. 0019 and 0029). Ebrahimi Afrouzi teaches the multi-objective policy includes a topological graph (C55, line 65 – C56, line 18). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the “topological graph” (C55, line 65 – C56, line 18), as taught by Ebrahimi Afrouzi, in the “model 230” (Fig. 2) of Omari. Using the known technique of defining actions of a vehicle with a topological graph would have been obvious to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claims 2 and 11, Omari further teaches wherein the first objective is based on a behavior preference (“a highest comfort or elegance score”, para. 0029), a time to complete the selected vehicle control action, or a risk value.

Regarding claims 3 and 12, Omari further teaches wherein the candidate vehicle control action associated with the first objective is stop, edge, or go (“If the vehicle response request is determined not to be a time-sensitive request, or if the responsive vehicle action is determined not to be a time-sensitive or critical vehicle action (e.g., outcome “No”), then, at step 555 the vehicle control system may evaluate the predicted comfort level of each proposed vehicle action (e.g., by use of a predicted comfort model 230)”, para. 0054, “at step 570, the vehicle control system may cause the vehicle to perform the selected vehicle action…if the selected vehicle action was to brake, as in the example scenario depicted in FIG. 4A, the vehicle control system may provide instructions to the various components of the vehicle that will cause the vehicle to brake at a rate and duration specified in the proposed vehicle action…if the selected vehicle action was to accelerate, as in the example scenario depicted in FIG. 4B, the vehicle control system may provide instructions to the various components of the vehicle that will cause the vehicle to accelerate at a rate and duration specified in the proposed vehicle action”, para. 0048).

Regarding claims 4 and 13, Omari further teaches wherein the second objective is based on a behavior preference, a time to complete the selected vehicle control action (“an urgency of the vehicle response”, para. 0029), or a risk value.

Regarding claims 5 and 14, Omari further teaches wherein the candidate vehicle control action associated with the second objective is stop, edge, or go (“If, however, the vehicle response request is determined to be a time-sensitive or critical request, or if the responsive vehicle action is determined to be a time-sensitive or critical vehicle action (e.g., outcome “Yes”), then, the vehicle control system may bypass applying the comfort model to ensure the most immediate application of the critical movement”, para. 0054, “at step 570, the vehicle control system may cause the vehicle to perform the selected vehicle action…if the selected vehicle action was to brake, as in the example scenario depicted in FIG. 4A, the vehicle control system may provide instructions to the various components of the vehicle that will cause the vehicle to brake at a rate and duration specified in the proposed vehicle action…if the selected vehicle action was to accelerate, as in the example scenario depicted in FIG. 4B, the vehicle control system may provide instructions to the various components of the vehicle that will cause the vehicle to accelerate at a rate and duration specified in the proposed vehicle action”, para. 0048).

Regarding claims 8 and 17, Omari further teaches wherein the buffer value is a configurable value based on a behavior preference (“the rider preference model 240 may be used to infer a preferred category or classification of a ride preference or vehicle action intensity for the passenger of a vehicle when considering which of a plurality of vehicle actions to take…Riders may be classified according to their preferred style of response of a vehicle in a given scenario. Example classifications may include “aggressive,” “moderate,” or “conservative” with each preference having implications on a chosen vehicle action such as rate of acceleration or deceleration, rate of speed, angle of attack, time to response, length of time of action, and many other variables that affect the experience of a passenger in a vehicle. A ride preference classification 245 for a passenger of a vehicle may be output by the rider preference model 240 and passed to the predicted comfort model 230 as an additional input to use when determining a predicted comfort level for a proposed vehicle action”, para. 0031, wherein the “classification” is configurable based on passenger evaluations).

Regarding claims 9 and 18, Omari further teaches wherein the buffer value is a constraint value relating the first objective and the second objective (“the rider preference model 240 may be used to infer a preferred category or classification of a ride preference or vehicle action intensity for the passenger of a vehicle when considering which of a plurality of vehicle actions to take…Riders may be classified according to their preferred style of response of a vehicle in a given scenario. Example classifications may include “aggressive,” “moderate,” or “conservative” with each preference having implications on a chosen vehicle action such as rate of acceleration or deceleration, rate of speed, angle of attack, time to response, length of time of action, and many other variables that affect the experience of a passenger in a vehicle. A ride preference classification 245 for a passenger of a vehicle may be output by the rider preference model 240 and passed to the predicted comfort model 230 as an additional input to use when determining a predicted comfort level for a proposed vehicle action”, para. 0031, wherein the “classification” is a constraint put on the vehicle action when considering which vehicle action of the plurality of vehicle actions to take).

Regarding claim 20, Omari further teaches wherein the buffer value is a constraint value relating to the at least two objectives (“the rider preference model 240 may be used to infer a preferred category or classification of a ride preference or vehicle action intensity for the passenger of a vehicle when considering which of a plurality of vehicle actions to take…Riders may be classified according to their preferred style of response of a vehicle in a given scenario. Example classifications may include “aggressive,” “moderate,” or “conservative” with each preference having implications on a chosen vehicle action such as rate of acceleration or deceleration, rate of speed, angle of attack, time to response, length of time of action, and many other variables that affect the experience of a passenger in a vehicle. A ride preference classification 245 for a passenger of a vehicle may be output by the rider preference model 240 and passed to the predicted comfort model 230 as an additional input to use when determining a predicted comfort level for a proposed vehicle action”, para. 0031, wherein the “classification” is a constraint put on the vehicle action when considering which vehicle action of the plurality of vehicle actions to take).

Claims 6-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omari et al. (US 2020/0406906 A1) as applied to claims 1 and 10 above, in view of Ebrahimi Afrouzi et al. (US 11,037,320 B1), further in view of Machneille et al. (US2019/0258268 A1), hereafter referred to as Machneille.
Regarding claims 6 and 15, Omari further teaches wherein the first objective is based on a behavior preference (“a highest comfort or elegance score”, para. 0029) and the second objective is based on a time to complete the selected vehicle control action (“an urgency of the vehicle response”, para. 0029), and when the buffer value indicates a high-risk behavior preference (“conservative,” para. 0031).
Omari in view of Ebrahimi Afrouzi do not explicitly teach selecting the candidate vehicle control action associated with the first objective when the buffer value indicates a high-risk behavior preference, but instead teaches “each preference having implications on a chosen vehicle action such as rate of acceleration or deceleration, rate of speed, angle of attack, time to response, length of time of action, and many other variables that affect the experience of a passenger in a vehicle” (para. 0031) and “at step 550 the vehicle control system may determine whether the response urgency indicates that the requested vehicle action is a time-sensitive or critical action or otherwise has an elevated response urgency. The outcome of the determination at step 550 may be used to determine a priority for generation or, in some embodiments, the selection of proposed vehicle actions” (para. 0054). 
However, Machneille teaches vehicle formation management, comprising:
when a buffer value indicates a high-risk behavior preference (“aggressiveness factors…desires leisurely driving,” para. 0063), selecting a candidate vehicle control action (“potential actions in which the vehicle 102 is stopped before the intersection”, para. 0063) associated with a first objective (“leisurely driving,” para. 0063)
(“FIG. 7 illustrates a process 500 that may be performed by the system 100 to implement collective decision making by the formation of vehicles 102, such as when the formation approaches a travel dilemma such as a traffic signal 138. When the formation of vehicles 102 approaches a traffic signal 138 controlled intersection, the formation generally has three options: stop before the intersection, continue through the intersection, or split the formation such that some of the vehicles 102 pass through the intersection and others do not. The process 500 may assist the formation at making this decision”, para. 0049, 
“In block 506, the formation of vehicles 102 may be configured to generate ranked lists of potential actions relative to the traffic signal 138”, para. 0052, “The ranked lists may also be based on one or more aggressiveness factors. The aggressiveness factors for each vehicle 102 may include preferences of the driver of the vehicle 102”, para. 0062, “if the aggressiveness factors indicate that a current driver desires leisurely driving, tends to slow down when approaching a traffic signal, or that the driver is on his or her way to a leisure activity, then the voting module 216 may be configured to bias voting towards potential actions in which the vehicle 102 is stopped before the intersection”, para. 0063).
All the components are known in Omari in view Ebrahimi Afrouzi and in Machneille. Both Omari in view Ebrahimi Afrouzi and in Machneille teach a first objective based on a behavior preference (“a highest comfort or elegance score”, para. 0029 of Omari and “leisurely driving,” para. 0063 of Machneille) and both teach a buffer value associated with the first objective indicating a high-risk preference (“conservative,” para. 0031 of Omari and “aggressiveness factors…desires leisurely driving,” para. 0063 of Machneille). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Omari in view Ebrahimi Afrouzi and Machneille such that the “vehicle action” (Fig. 5) of Omari is selected when the first objective indicates a high-risk preference, as taught by Machneille (para. 0063). The motivation for doing so would be “to take these factors into account when determining how aggressive to be relative to ranking the potential actions”, as taught by Machneille (para. 0062). 

Regarding claims 7 and 16, Omari further teaches wherein the first objective is based on a behavior preference (“a highest comfort or elegance score”, para. 0029) and the second objective is based on a time to complete the selected vehicle control action (“an urgency of the vehicle response”, para. 0029), and when the buffer value indicates a low-risk behavior preference (“aggressive”, para. 0031).
Omari in view Ebrahimi Afrouzi do not explicitly teach selecting the candidate vehicle control action associated with the second objective when the buffer value indicates a low-risk behavior preference, but instead teaches “each preference having implications on a chosen vehicle action such as rate of acceleration or deceleration, rate of speed, angle of attack, time to response, length of time of action, and many other variables that affect the experience of a passenger in a vehicle” (para. 0031) and “at step 550 the vehicle control system may determine whether the response urgency indicates that the requested vehicle action is a time-sensitive or critical action or otherwise has an elevated response urgency. The outcome of the determination at step 550 may be used to determine a priority for generation or, in some embodiments, the selection of proposed vehicle actions” (para. 0054).
However, Machneille teaches vehicle formation management, comprising:
when a buffer value indicates a low-risk behavior preference (“aggressiveness factors…desires aggressive driving,” para. 0063), selecting a candidate vehicle control action (“potential actions in which the vehicle 102 passes through the intersection”, para. 0063) associated with a second objective (“aggressive driving,” para. 0063)
(“FIG. 7 illustrates a process 500 that may be performed by the system 100 to implement collective decision making by the formation of vehicles 102, such as when the formation approaches a travel dilemma such as a traffic signal 138. When the formation of vehicles 102 approaches a traffic signal 138 controlled intersection, the formation generally has three options: stop before the intersection, continue through the intersection, or split the formation such that some of the vehicles 102 pass through the intersection and others do not. The process 500 may assist the formation at making this decision”, para. 0049, 
“In block 506, the formation of vehicles 102 may be configured to generate ranked lists of potential actions relative to the traffic signal 138”, para. 0052, “The ranked lists may also be based on one or more aggressiveness factors. The aggressiveness factors for each vehicle 102 may include preferences of the driver of the vehicle 102”, para. 0062, “if the aggressiveness factors indicate that a current driver desires aggressive driving, tends to speed up when approaching a traffic signal, or that the driver is on his or her way to work, then the voting module 216 may be configured to bias voting towards potential actions in which the vehicle 102 passes through the intersection”, para. 0063).
All the components are known in Omari and in Machneille in view Ebrahimi Afrouzi. Both Omari in view Ebrahimi Afrouzi and in Machneille teach a second objective based on a behavior preference (“an urgency of the vehicle response”, para. 0029 of Omari and “aggressive driving,” para. 0063 of Machneille) and both teach a buffer value associated with the second objective indicating a low-risk preference “aggressive,” para. 0031 of Omari and “aggressiveness factors…desires aggressive driving,” para. 0063 of Machneille). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the inventions of Omari in view Ebrahimi Afrouzi and Machneille such that the “vehicle action” (Fig. 5) of Omari is selected when the second objective indicates a low-risk preference, as taught by Machneille (para. 0063). The motivation for doing so would be “to take these factors into account when determining how aggressive to be relative to ranking the potential actions”, as taught by Machneille (para. 0062). 
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666